DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 13, 2021 has been entered.  Claims 1, and 10-13 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 11, 2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCombs, US Patent 521037.
Regarding claim 1, McCombs teaches a door fastening device where it is known in the art comprising: 
a first panel (1); 
a second panel (3); 

first hinge mechanism (Annotated and edited excerpt Fig 2 - McCombs);
Second hinge mechanism (Annotated and edited excerpt Fig 2 - McCombs);
the first panel and the second panel each comprising a proximal face (proximal face, Annotated and edited excerpt Fig 2 - McCombs), a distal face (distal face, Annotated and edited excerpt Fig 2 - McCombs), a panel body (panel body, Annotated and edited excerpt Fig 2 - McCombs), a first panel edge (first panel edge, Annotated and edited excerpt Fig 2 - McCombs), and a second panel edge (second panel edge, Annotated and edited excerpt Fig 2 - McCombs), the first panel edge and the second panel edge being positioned opposite to each other across the panel body (Annotated and edited excerpt Fig 2 - McCombs); 
the cross plate comprising a plate body (plate body, Annotated and edited excerpt Fig 2 - McCombs), a first plate edge (first plate edge, Annotated and edited excerpt Fig 2 - McCombs) and a second plate edge (second plate edge, Annotated and edited excerpt Fig 2 - McCombs); 
the first panel edge and the second panel edge being positioned opposite to each other across the plate body (Annotated and edited excerpt Fig 2 - McCombs); 

    PNG
    media_image1.png
    208
    524
    media_image1.png
    Greyscale

Annotated and edited excerpt Fig 2 - McCombs
the first plate edge being terminally mounted to the proximal face of the first panel (Annotated and edited excerpt Fig 2 - McCombs); 

the second plate edge being terminally mounted to the proximal face of the second panel (Annotated and edited excerpt Fig 2 - McCombs); 
the second plate edge being positioned in between the first panel edge of the second panel and the second panel edge of the second panel (Annotated and edited excerpt Fig 2 - McCombs); 

    PNG
    media_image2.png
    177
    551
    media_image2.png
    Greyscale

Annotated and edited excerpt Fig 4 - McCombs
the first panel edge of the first panel, the second panel edge of the first panel and the first plate edge being positioned parallel to each other (Annotated and edited excerpt Fig 4 – McCombs); 
the first panel edge of the second panel, the second panel edge of the second panel and the second plate edge being positioned parallel to each other (Annotated and edited excerpt Fig 4 - McCombs); 
the first panel edge of the first panel and the first panel edge of the second panel being positioned parallel to each other (Annotated and edited excerpt Fig 4 - McCombs); 
the second panel edge of the first panel and the second panel edge of the second panel being positioned parallel to each other (Annotated and edited excerpt Fig 4 - McCombs); 

the first hinge mechanism being operatively integrated into an adjacent mounting between the first plate edge and the proximal face of the first panel, wherein the first hinge mechanism is used to rotate the first panel about the first plate edge (Annotated and edited excerpt Fig 2 - McCombs); 
and the second hinge mechanism being operatively integrated into an adjacent mounting between the second plate edge and the proximal face of the second panel, wherein the second hinge mechanism is used to rotate the second panel about the second plate edge (Annotated and edited excerpt Fig 2 - McCombs).
McCombs does not teach the second plate edge being positioned equidistant between the first panel edge of the second panel and the second panel edge of the second panel. 
McCombs teaches a door fastening device where it is known in the art to increase panel length and move points of support to adapt the fastener to varying doors (lines 70-81) so by doubling C’s length on the second panel edge side of the hinge or moving the hinge to the center of the existing panel C, the second plate edge becomes equidistant between the first panel edge of the second panel and the second panel edge of the second panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCombs’ panel as is known by McCombs.  Doing so would adapt the door fastening device to a varying, new door application resulting in increased door securing uses for the device. 
Regarding claim 13, McCombs teaches the bathroom-stall door stop as claimed in claim 1 comprising wherein the first panel (1; Annotated and edited excerpt Fig 2 – McCombs #2), the second panel (3; Annotated and edited excerpt Fig 2 – McCombs #2), and the cross plate (4; Annotated and edited excerpt Fig 2 – McCombs #2) are in an operative configuration 

    PNG
    media_image3.png
    231
    394
    media_image3.png
    Greyscale

Annotated and edited excerpt Fig 2 - McCombs #2
(Annotated and edited excerpt Fig 2 – McCombs #2); the first panel and the second panel being positioned parallel to each other (Annotated and edited excerpt Fig 2 – McCombs #2); and the cross plate being positioned perpendicular to the first panel and the second panel (Annotated and edited excerpt Fig 2 – McCombs #2).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCombs, US Patent 521037  as applied to claim 1 above, and further in view of Leonard, III, US Patent 5253908 (hereinafter Leonard).
Regarding claim 10, McCombs teaches the bathroom-stall door stop as claimed in claim 1 comprising the height of first panel being positioned parallel to the first panel edge of the first panel and the second panel edge of the first panel (Annotated and edited excerpt Fig 4 – McCombs); a height of the second panel being positioned parallel to the first panel edge of the second panel and the second panel edge of the second panel (Annotated and edited excerpt Fig 4 – McCombs).
McCombs does not teach the height of the first panel being greater than the height of the second panel.
Leonard teaches indicia (col 3, lines 34-40) may be placed on a member to inform other patrons that stall is in use. Bright colors or other words other than “OCCUPIED: may also provide attention thereto and demonstrate to observers the occupied status.
It would have been obvious to one of ordinary skill in the art before the effective filing date to increase the size of the first panel of McCombs in order to increase the surface area of the panel to accommodate Leonard’s indicia requiring more letters and words, thus more space, such as “Out of Service” or “Toilet is Inoperative” or “Door is Locked”.  Doing so would allow achieve desired bathroom stall status notification using the visually distinguished first panel of the lock body to affect such status (Leonard, col 3, lines 34-40).  The first panel size increase would also result in a panel height increase to further help distinguish the first panel from the second panel and facilitate the accurate installation of the door stop.
Regarding claim 11, McCombs in view of Leonard teaches the bathroom-stall door stop as claimed in claim 10.
McCombs in view of Leonard does not teach a ratio between the height of the first panel and the height of the second panel of approximately 1.5.
Leonard teaches indicia (col 3, lines 34-40) may be placed on a member to inform other patrons that stall is in use.  Bright colors or other words other than “OCCUPIED: may also provide attention thereto and demonstrate to observers the occupied status.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to increase the size of the first panel of McCombs in order to increase the surface area of the panel to accommodate indicia requiring more letters and words, thus more space, such as “Out of Service” or “Toilet is Inoperative” or “Door is Locked”.  Doing so would allow achieve desired bathroom stall status notification using the visually distinguished first panel of the lock body to affect such status (Leonard, col 3, lines 34-40).  The first panel size increase would also result in a panel height increase to further help distinguish the first panel from the second panel and facilitate the accurate installation of the door stop.  It also would been obvious to one of ordinary skill in the art before the effective file date that, due to the increased first panel surface area, and resultant height increase, necessary for desired indicia, the ratio between the height of the first panel and the height of the second panel would increase to be approximately 1.5. 
Regarding claim 12, McCombs teaches the bathroom-stall door stop as claimed in claim 1 comprising a first panel with a distal face.  
McCombs does not teach a visual indicator being inscribed into the distal face of the first panel. 
Leonard teaches indicia (col 3, lines 34-40) may be placed on member to inform other patrons that stall is in use.  Bright colors or other words other than “OCCUPIED: may also provide attention thereto and demonstrate to observers the occupied status.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distal face of the first panel of McCombs with the status indicia of Leonard.  Doing so would achieve desired bathroom stall status .  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to applicant’s argument for claims 10-13 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the case of claims 10-12, Leonard’s, US Patent 5253908, reason for adding indicia to a lock face to inform patrons the stall is in use not only provides the visual distinction desired with a taller first panel but also the motivation to increase the size of the panel to contain a visual indicator and maintain its legibility.  
In the case of claim 13, McCombs knows in the art it is often necessary to adapt an apparatus to better suit its varying applications by adjusting panel length or providing different points of support.  This motivation would allow someone with ordinary skill in the art to modify and adapt an apparatus by lengthening a panel or centering a hinge on a panel.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure added from first correspondence.
King, US Patent 2709614, teaches a dual hinged door stop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/S.A.T./Examiner, Art Unit 3675               
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675